      Case 5:19-cv-00078-NC Document 1-1 Filed 01/04/19 Page 1 of 18



                                         EXHIBIT A
         FLEXTRONICS INTERNATIONAL USA, INC’S AFFILIATES

          Legal Entity Name
1.        Advance Mold & Manufacturing, Inc.

2.        AGM Automotive Costa Rica S.A.

3.        AGM Automotive Mexico, LLC

4.        AGM Automotive, LLC

5.        AGM Durmont Austria GmbH

6.        AGM Durmont Mexico, S. de R.L. de C.V.

7.        AGM Holding GmbH

8.        Astron Group Limited

9.        Avail Medical Products, Inc.

10.       Availmed, S.A. de C.V.

11.       BISSELL Asia Development Center (Shenzhen) Limited

12.       Centrex Precision Plastics, Inc.

13.       Chatham International Holdings B.V.

14.       Chengdu Flextronics Mechanical Manufacturing Co., Ltd.

15.       Ciii Ltd.

16.       Ciii USA, Inc.

17.       Commercial Company in the form of a limited liability company factory “Flextronics LLC”

18.       Dii International Holdings C.V.

19.       Dongguan Flextronics Precision Metal Co., Ltd.
      Case 5:19-cv-00078-NC Document 1-1 Filed 01/04/19 Page 2 of 18



          Legal Entity Name
20.       Dovatron Mfg.

21.       Elementum Holding Ltd

22.       Elementum SCM (Cayman) Ltd

23.       Elementum SCM (Deutschland) GmbH

24.       Elementum SCM Argentina S.R.L.

25.       Elementum SCM Europe Ltd.

26.       Elementum SCM Ltd

27.       Elementum SCM, Inc.

28.       Express Cargo Forwarding Limited

29.       Farm Design, Inc.

30.       Finchley Trading Limited

31.       Flex Automotive GmbH

32.       Flex Digital Health, Inc.

33.       Flex Electronics (Shanghai) Co., Ltd.

34.       Flex Home Product Co Ltd

35.       Flex International s.r.o.

36.       Flex IDE8 Hong Kong Limited

37.       Flex IDE8 Manufacturing (Tianjin) Co., Ltd.

38.       Flex Lighting Solutions, Inc.

39.       Flex Ltd.
      Case 5:19-cv-00078-NC Document 1-1 Filed 01/04/19 Page 3 of 18



          Legal Entity Name
40.       Flex Luxembourg Holdings S.a.r.l.

41.       Flex Precision Plastics Solutions (Switzerland) AG

42.       Flex Solutions Nordic AB

43.       Flex Solutions Poland sp. z o.o.

44.       FlexMedical Slovakia s. r. o. v likvidácii

45.       Flextronics (Canada) Inc.

46.       Flextronics (China) Electronics Technology Co., Ltd.

47.       Flextronics (Israel) Ltd.

48.       Flextronics (Malaysia) Sdn. Bhd.

49.       Flextronics (Shanghai) Co., Ltd

50.       Flextronics (Shanghai) Electronic Equipment Repair Service Co., Ltd.

51.       Flextronics Aerospace & Defense Services Inc

52.       Flextronics Aichi K.K.

53.       Flextronics America, LLC

54.       Flextronics AP, LLC

55.       Flextronics Asset and Investments LLC Hungary

56.       Flextronics Australia Pty Ltd

57.       Flextronics Automotive (Suzhou) Co., Ltd.

58.       Flextronics Automotive de Juarez, S.A. de C.V.

59.       Flextronics Automotive GmbH & Co. KG
      Case 5:19-cv-00078-NC Document 1-1 Filed 01/04/19 Page 4 of 18



          Legal Entity Name
60.       Flextronics Automotive Inc.

61.       Flextronics Automotive Sales and Marketing, Ltd.

62.       Flextronics Automotive USA (Texas), LLC

63.       Flextronics Automotive USA Design and Development Corporation

64.       Flextronics Automotive USA Manufacturing Co.

65.       Flextronics Automotive USA, Inc.

66.       Flextronics Automotive Verwaltungs GmbH

67.       Flextronics Beerse N.V.

68.       Flextronics Bermuda Ltd.

69.       Flextronics Canada Design Services, Inc.

70.       Flextronics Cayman (SLR) Limited

71.       Flextronics Central Europe B.V.

72.       Flextronics Chateaudun S.N.C.

73.       Flextronics China (Mauritius) Electronics Technology Co., Ltd.

74.       Flextronics China Holding (Singapore) Pte. Ltd.

75.       Flextronics Computing (Suzhou) Co., Ltd

76.       Flextronics Computing Mauritius Limited

77.       Flextronics Computing Sales and Marketing (L) Ltd.

78.       Flextronics Corporation

79.       Flextronics Design Asia Pte. Ltd.
      Case 5:19-cv-00078-NC Document 1-1 Filed 01/04/19 Page 5 of 18



          Legal Entity Name
80.       Flextronics Design Consumer Electronics (India) Private Limited

81.       Flextronics Design Korea Ltd.

82.       Flextronics Design S.r.l.

83.       Flextronics Design, s.r.o.

84.       Flextronics Electronics (Mauritius) Limited

85.       Flextronics Electronics Technology (Shenzhen) Co., Ltd.

86.       Flextronics Electronics Technology (Suzhou) Co., Ltd.

87.       Flextronics Enclosure (Zhuhai) Co., Ltd

88.       Flextronics Enclosure Zhuhai (Mauritius) Co., Ltd.

89.       Flextronics Enclosure System (Changzhou) Ltd.

90.       Flextronics Enclosure Systems (Shenzhen) Ltd.

91.       Flextronics Enclosures (Hong Kong) Limited

92.       Flextronics Europe Holdings C.V.

93.       Flextronics Europe Holdings LLC

94.       Flextronics Europe Limited

95.       Flextronics Fabricação de Equipmentos do Brasil Ltda.

96.       Flextronics Foundation

97.       Flextronics Funding LLC

98.       Flextronics Global Enclosures (Shanghai) Co., Ltd.

99.       Flextronics Global Enclosures (Singapore) Pte. Ltd.
   Case 5:19-cv-00078-NC Document 1-1 Filed 01/04/19 Page 6 of 18



       Legal Entity Name
100.   Flextronics Global Enclosures Shanghai (Mauritius) Co., Ltd

101.   Flextronics Global Holdings II Ltd.

102.   Flextronics Global Holdings L.P.

103.   Flextronics Global Procurement Ltd.

104.   Flextronics Global Services (Manchester) Limited

105.   Flextronics Global Services (Singapore) Pte. Ltd.

106.   Flextronics Global Services Canada Inc. Services Globaux Flextronics Canada Inc.

107.   Flextronics Global Services Lojistik Hizmetleri Limited ªirketi

108.   Flextronics Guadalajara Group, S. de R.L. de C.V.

109.   Flextronics Holding (Singapore) Pte. Ltd.

110.   Flextronics Holding do Brasil Ltda.

111.   Flextronics Holding Finland Oy

112.   Flextronics Holding France S.A.

113.   Flextronics Holding GmbH

114.   Flextronics Holding USA, Inc.

115.   Flextronics Holdings Mexico Dos, S.A. de C.V.

116.   Flextronics Holdings Mexico, S.A. de C.V.

117.   Flextronics Holdings Spain, S.L.U.

118.   Flextronics Ind. (Malaysia) Sdn. Bhd.

119.   Flextronics Industrial (Shenzhen) Co Ltd
   Case 5:19-cv-00078-NC Document 1-1 Filed 01/04/19 Page 7 of 18



       Legal Entity Name
120.   Flextronics Industrial (Suzhou) Co., Ltd.

121.   Flextronics Industrial (Zhuhai) Co., Ltd.

122.   Flextronics Industrial Ltd.

123.   Flextronics Industrial Shenzhen (Mauritius) Co Ltd.

124.   Flextronics Industrial Zhuhai (Mauritius) Co., Ltd.

125.   Flextronics Industries (H.K.) Limited

126.   Flextronics Industries Marketing (L) Ltd.

127.   Flextronics Industries Singapore Ltd.

128.   Flextronics Information Technology (Shen Zhen) Co., Ltd

129.   Flextronics Information Technology Shen Zhen (Mauritius) Co., Ltd.

130.   Flextronics Instituto de Tecnologia – FIT

131.   Flextronics Integrated Services Mex, S. de R.L. de C.V.

132.   Flextronics International (Singapore Group) Pte. Ltd.

133.   Flextronics International (Thailand) Ltd.

134.   Flextronics International AB

135.   Flextronics International Asia-Pacific Ltd

136.   Flextronics International Componentes Ltda.

137.   Flextronics International Cork B.V.

138.   Flextronics International Cork B.V. (Irish Branch)

139.   Flextronics International de Amazonia Ltda.
   Case 5:19-cv-00078-NC Document 1-1 Filed 01/04/19 Page 8 of 18



       Legal Entity Name
140.   Flextronics International Denmark A/S

141.   Flextronics International DK

142.   Flextronics International Europe B.V.

143.   Flextronics International Finland Oy

144.   Flextronics International France S.A.

145.   Flextronics International Germany GmbH & Co. KG

146.   Flextronics International Gesellschaft m.b.H.

147.   Flextronics International Holding LLC (CA)

148.   Flextronics International Holding LLC (DE)

149.   Flextronics International Holdings Pte. Ltd.

150.   Flextronics International Ireland Limited

151.   Flextronics International Itatiaia (Xerox)

152.   Flextronics International Japan Co., Ltd

153.   Flextronics International Kft.

154.   Flextronics International L’Aquila SpA

155.   Flextronics International Latin America (L) Ltd.

156.   Flextronics International Lojýstýk Hýzmetler Týcaret Lýmýted Þýrketý

157.   Flextronics International Ltd.

158.   Flextronics International Management Services Ltd.

159.   Flextronics International N.V.
   Case 5:19-cv-00078-NC Document 1-1 Filed 01/04/19 Page 9 of 18



       Legal Entity Name
160.   Flextronics International Norway AS

161.   Flextronics International Ostersund AB

162.   Flextronics International Poland Sp. z o.o.

163.   Flextronics International s.r.o.

164.   Flextronics International Sweden AB

165.   Flextronics International Taiwan Ltd.

166.   Flextronics International Technology LLC

167.   Flextronics International Tecnologia Ltda

168.   Flextronics International Termelõ és Szolgáltató Vámszabadterületi Korlátolt Felelõsségû
       Társaság

169.   Flextronics International UK Ltd.

170.   Flextronics Investment Holding (Singapore) Pte. Ltd.

171.   Flextronics Investment Holding GmbH

172.   Flextronics Italy S.p.A.

173.   Flextronics Laval S.N.C.

174.   Flextronics Lighting Solutions, Inc.

175.   Flextronics Link (HK) Ltd.

176.   Flextronics LLC

177.   Flextronics Logistics (Hong Kong) Limited

178.   Flextronics Logistics (Zhuhai) Co., Ltd.

179.   Flextronics Logistics B.V.
  Case 5:19-cv-00078-NC Document 1-1 Filed 01/04/19 Page 10 of 18



       Legal Entity Name
180.   Flextronics Logistics Poland sp. z o.o.

181.   Flextronics Logistics USA, Inc.

182.   Flextronics Logistics Zhuhai (Mauritius) Co., Limited

183.   Flextronics Manufacturing (H.K.) Limited

184.   Flextronics Manufacturing (Shanghai) Co., Ltd.

185.   Flextronics Manufacturing (Singapore) Pte. Ltd.

186.   Flextronics Manufacturing (Tianjin) Co., Ltd.

187.   Flextronics Manufacturing (Zhuhai) Co., Ltd.

188.   Flextronics Manufacturing Aguascalientes, S.A. de C.V.

189.   Flextronics Manufacturing Europe B.V.

190.   Flextronics Manufacturing Juarez, S. de R.L. de C.V.

191.   Flextronics Manufacturing Mex, S.A. de C.V.

192.   Flextronics Manufacturing Puebla, S. de R.L. de C.V.

193.   Flextronics Manufacturing S.r.l.

194.   Flextronics Manufacturing Shanghai (Mauritius) Co., Ltd.

195.   Flextronics Manufacturing Zhuhai (Mauritius) Co., Ltd.

196.   Flextronics Marketing (L) Ltd.

197.   Flextronics Mauritius Holdings Limited

198.   Flextronics Mauritius Limited

199.   Flextronics Mechanicals Marketing (L) Ltd.
  Case 5:19-cv-00078-NC Document 1-1 Filed 01/04/19 Page 11 of 18



       Legal Entity Name
200.   Flextronics Mechanicals Singapore Pte. Ltd.

201.   Flextronics Medical Sales and Marketing, Ltd

202.   Flextronics Mexico Holdings II LLC

203.   Flextronics New Zealand Limited

204.   Flextronics ODM Finland Oy

205.   Flextronics ODM Luxembourg S.A.

206.   Flextronics Ostersund AB

207.   Flextronics Photonics FICO, Inc.

208.   Flextronics Photonics PPT, Inc.

209.   Flextronics Plastic (Asia Pacific) Limited

210.   Flextronics Plastic Technology (ShenZhen) Ltd.

211.   Flextronics Plastic Technology ShenZhen (Mauritius) Ltd.

212.   Flextronics Plastics (M) Sdn. Bhd.

213.   Flextronics Plastics (Shenzhen) Co., Ltd

214.   Flextronics Plastics (Singapore) Pte. Ltd.

215.   Flextronics Plastics (Zhuhai) Co., Ltd

216.   Flextronics Plastics Gushu (Mauritius) Co., Ltd

217.   Flextronics Plastics Services, LLC

218.   Flextronics Plastics Zhuhai (Mauritius) Co., Ltd.

219.   Flextronics Plastics, S.A. de C.V.
  Case 5:19-cv-00078-NC Document 1-1 Filed 01/04/19 Page 12 of 18



       Legal Entity Name
220.   Flextronics Power Systems (Dongguan) Co., Ltd.

221.   Flextronics Precision Metal (Hong Kong) Limited

222.   Flextronics Precision Plastics, Inc.

223.   Flextronics Puerto Rico Limited

224.   Flextronics R&D (Shenzhen) Co., Ltd

225.   Flextronics R&D Shenzhen (Mauritius) Co., Ltd

226.   Flextronics Romania S.R.L.

227.   Flextronics S.R.L.

228.   Flextronics Sales & Marketing (A-P) Ltd.

229.   Flextronics Sales & Marketing North Asia (L) Ltd.

230.   Flextronics Sales and Marketing Consumer Digital Ltd.

231.   Flextronics San Jose IPO

232.   Flextronics Sárvár Logistics Korlátolt Felelõsségû Társaság

233.   Flextronics Scotland Limited

234.   Flextronics Shah Alam Sdn. Bhd.

235.   Flextronics Shanghai (Mauritius) Co., Ltd.

236.   Flextronics Shanghai Electronic Equipment Repair Service (Mauritius) Co., Ltd.

237.   Flextronics SMI (China) Ltd

238.   Flextronics St-Etienne S.N.C.

239.   Flextronics Systems (Penang) Sdn. Bhd.
  Case 5:19-cv-00078-NC Document 1-1 Filed 01/04/19 Page 13 of 18



       Legal Entity Name
240.   Flextronics Systems Texas Ltd.

241.   Flextronics Technologies (India) Private Limited

242.   Flextronics Technologies Luxembourg LLC

243.   Flextronics Technologies Luxembourg S.a r.l.

244.   Flextronics Technologies Mauritius Ltd.

245.   Flextronics Technologies Mexico, S. de R.L. de C.V.

246.   Flextronics Technologies San Luis, S.A. de C.V.

247.   Flextronics Technology (Malaysia) Sdn. Bhd.

248.   Flextronics Technology (Nanjing) Co., Ltd

249.   Flextronics Technology (Penang) Sdn. Bhd.

250.   Flextronics Technology (Shah Alam) Sdn. Bhd.

251.   Flextronics Technology (Shanghai) Co., Ltd.

252.   Flextronics Technology (ShenZhen) Co., Ltd

253.   Flextronics Technology (Singapore) Pte. Ltd.

254.   Flextronics Technology (Suzhou) Co., Ltd.

255.   Flextronics Technology (Switzerland) GmbH

256.   Flextronics Technology (Zhuhai) Co. Ltd.

257.   Flextronics Technology Nanjing (Mauritius) Co., Ltd

258.   Flextronics Technology Shanghai (Mauritius) Co., Ltd.

259.   Flextronics Technology ShenZhen (Mauritius) Co., Ltd
  Case 5:19-cv-00078-NC Document 1-1 Filed 01/04/19 Page 14 of 18



       Legal Entity Name
260.   Flextronics Technology Wujiang (Mauritius) Ltd

261.   Flextronics Technology Zhuhai (Mauritius) Co., Ltd

262.   Flextronics Tecnologia Do Brasil Ltd.

263.   Flextronics Telecom Systems Ltd

264.   Flextronics UK Limited

265.   Flextronics Vagyonkezelõ és Befektetési Korlátolt Felelõsségû Társaság

266.   Flextronics Verwaltungs GmbH

267.   FlextronicsTullamore

268.   Glouple Ventures 2000-II, LLC

269.   IDE8 Cayman

270.   IDE8 Mauritius Limited

271.   IDE8 Technology (Shanghai) Co., Ltd

272.   I E C Holdings Limited

273.   Instrumentation Engineering, Inc.

274.   International Manufacturing Synergies, Ltd.

275.   Irish Express Cargo Limited

276.   Irumold Group, S.L.U.

277.   Irumold Servicios, S.L.U.

278.   Irumold, S.L.U.

279.   Kiinteisto Oy Flex Finland
  Case 5:19-cv-00078-NC Document 1-1 Filed 01/04/19 Page 15 of 18



       Legal Entity Name
280.   Kunshan AGM Automotive Components Co., Ltd.

281.   Kunshan AGM Trading Company Ltd.

282.   Lab IX

283.   Lighting Acquisition LLC

284.   Masa da Amazônia Ltda.

285.   MCi (Mirror Controls International) Asia B.V.

286.   MCi (Mirror Controls International) B.V.

287.   MCi (Mirror Controls International) Holdings B.V.

288.   MCi (Mirror Controls International) Inc.

289.   MCi (Mirror Controls International) Ireland Limited

290.   MCi (Mirror Controls International) Ireland Operations Limited

291.   MCi (Mirror Controls International) Netherlands B.V.

292.   MCi (Mirror Controls International) S. de R.L. de C.V.

293.   MCi (Mirror Controls International) Yuhan Hoesa

294.   MCi Hoogeveen B.V.

295.   MCi Ireland Pension Plan Trustee Limited

296.   MCi Mirror Controls (Suzhou) Co., Ltd.

297.   MICOH B.V.

298.   Multek (FTZ) Limited

299.   Multek Brasil Ltda.
  Case 5:19-cv-00078-NC Document 1-1 Filed 01/04/19 Page 16 of 18



       Legal Entity Name
300.   Multek China Limited

301.   Multek Display (Hong Kong) Limited

302.   Multek Display Cayman Ltd.

303.   Multek Electronics Limited

304.   Multek Flexible Circuits, Inc.

305.   Multek Hong Kong Limited

306.   Multek Industries Limited

307.   Multek Technologies Limited

308.   Multek Technology (Zhuhai) Co Limited

309.   Multek Zhuhai Limited

310.   Multilayer Technology Geschäftsführungs GmbH

311.   Multilayer Technology GmbH & Co. KG

312.   Nanjing Flextronics Panda Mobile Terminals Co., Ltd

313.   NEXTracker Australia Pty. Ltd.

314.   NEXTracker Chile SpA

315.   NEXTracker, Inc.

316.   NEXTRACKER Mexico, S. de R.L. de C.V.

317.   Pacific Device, Inc.

318.   Parque de Tecnologia Electronica, S.A. de C.V.

319.   Power Systems R&D (Singapore) Pte. Ltd.
  Case 5:19-cv-00078-NC Document 1-1 Filed 01/04/19 Page 17 of 18



       Legal Entity Name
320.   Power Systems R&D Philippines, Inc.

321.   Power Systems Technologies (Beijing) Company Limited

322.   Power Systems Technologies (Ganzhou) Co., Ltd.

323.   Power Systems Technologies (Shenzhen) Company Limited

324.   Power Systems Technologies Far East Limited

325.   Power Systems Technologies GmbH

326.   Power Systems Technologies Ltd.

327.   Private Joint Stock Company “Flextronics Service UA”

328.   PT. Flextronics Technology Indonesia

329.   Saturn Electronics de Monterrey, S.A. de C.V.

330.   Shiant Resource Service Co., Ltd

331.   SLR Europe B.V.

332.   SLR GmbH

333.   Solectron (Shanghai) Technology Co., Ltd.

334.   Solectron Australia Pty Limited

335.   Solectron France SAS

336.   Solectron Holding Deutschland GmbH

337.   Solectron Phillipines Inc.

338.   Solectron Sweden AB

339.   Solectron Turkey
  Case 5:19-cv-00078-NC Document 1-1 Filed 01/04/19 Page 18 of 18



       Legal Entity Name
340.   Solectron USA, LLC

341.   Sønderborg Værktøjsfabrik A/S

342.   Stellar Microelectronics, Inc.

343.   Suzhou AGM Durmont Automotive Components Co., Ltd.

344.   Swedform Enclosure Systems AB

345.   The DII Group (BVI) Co. Limited

346.   The DII Group Asia Limited

347.   ThermoMend B.V.

348.   ThermoMend International Ltd.

349.   Vastbright PCB (Holding) Limited

350.   Vista Point Electronic Technologies (Zhuhai) Co., Ltd.

351.   Vim Technologies Ltd

352.   Wink Labs, Inc.

353.   Z124
